Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims, as a whole, recite generating and updating an organizational framework of non-functional requirements.  This is subject matter relating to following rules or instructions, (to be compliant), which depicts managing personal behavior or relationships or interactions between people. They also describe tasks usually assigned to project managers and/or developers. Thus, they depict business relations among workers at several functional sites, thus, a commercial interaction. Both of these categories are depictive of the certain method of organizing human activity grouping of abstract ideas.
Claim 1, which is illustrative of claims 14, 19, and 20; defines the abstract idea by the elements of: 
A method for generating an organization framework of non-functional requirements, the method comprising: creating a framework of non-functional requirements by: storing a library of organization non-functional requirements, each organization non-functional requirement comprising a plurality of content elements and derived from at least one organization policy; and, storing a library of compliance non-functional requirements, each compliance non-functional requirement comprising a plurality of content elements and derived from at least one regulatory standard, the regulatory standard applicable to at least one project in the organization; 
modifying the framework of non-functional requirements to create an organization framework of non-functional requirements comprising a master set of non-functional requirements for the organization by: applying an operational content pack comprising a selection of changes to non-functional requirements, the content pack comprising tagged links to one or more organization non-functional requirement and compliance non-functional requirement and a pared down data structure comprising a set of transformations to the plurality of electronic content elements of the one or more organization non-functional requirement and compliance non-functional requirement, each of the content elements being an instance of a content type, at least one content element providing defining information on a specific indication of application of the non-functional requirement, and the set of transformations comprising one or more additions, changes, and subtraction operations;
updating at least one of the organization non-functional requirements and the compliance non-functional requirements by applying the set of transformations from the pared down data structure in the operational content pack to the non-functional requirements in the organization framework to update content elements in the master set of non-functional requirements for the organization, the updating creating a downward cascade to update all non-functional requirements in every project in the organization; 
selecting a pertinent subset of non-functional requirements from the master set of non- functional requirements for one or more project framework, the subset of non-functional requirements pertinent to a particular project in the organization and automatically updated based on modifications to the master set of non-functional requirements; and,
displaying the subset of updated non-functional requirements as a prioritized task list.
These claims describe the steps implicit in generating and updating an organizational framework of non-functional requirements and aptly describe the actions of managing personal behavior or relationships or interactions between people and commercial interactions. Therefore, the claims illustrate the abstract ideas identified above.
This judicial exception is not integrated into a practical application. The claims, taken a whole, merely describe how to generally “apply” the concept of generating and updating an organizational framework of non-functional requirements in a computer environment.  The claimed computer components (computer-implemented; electronic; digitally, instructions; a device comprising a processor and a memory; a gui; and a non-transitory computer-readable storage medium), are recited at a high level of generality and are merely invoked as tools to perform the generation and updating process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of, (for example, computer-implemented), amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  The claims are not patent eligible.

Dependent claims 2 – 4, 6 – 10, and 18, contain further embellishments to the same abstract idea found in claims 1 and 14. Recitations to updates, transformations, libraries, and non-functional requirements or regulatory domains are references to the rules or requirements that make up the organizational framework that is to be updated. This is the information sought and the source of that information. Using this information, the project manager or developer can now follow the rules to update a template or share data within the business relations. Furthermore, these claims are performed via computer-implementation or in a computer environment (electronic and digitally).  These additional elements are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).

Dependent claim 5 contains a reference to an external library. This is a further embellishment to the same abstract idea found in claim 1; i.e., where to access content.  This is mere data storage, is further linking the execution of the abstract idea to computer implementation, and is not sufficient to provide for integration into a practical application.  

Dependent claims 11 – 13 and 15 – 17 contain further embellishments to the same abstract idea found in claims 1 and 14. Recitations to the topic of regulations and compliance to those regulations are further references to following rules or instructions, which depict managing personal behavior or relationships or interactions between people.  Furthermore, these claims are performed with the system or devices recited.  This is further linking the execution of the abstract idea to computer implementation, and is not sufficient to provide for integration into a practical application.

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments, begin on page 10, discussing 35 U.S.C. § 101, and rejection of prior claims. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims are directed to an abstract idea and do not provide for integration into a practical application.
Applicant first contends that the problem solved by the present invention is “…ensuring compliance of an organization….”  See page 11.  Applicant further adds that this “…is not a task that could be done by the human mind.”  Applicant’s solution, as detailed on page 12, is to create an electronic Organization Framework (OF), which will allow for an update to every project.  The Examiner respectfully disagrees with Applicant for several reasons.
First, as explained at MPEP 2106.05(a), an indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.  Applicant’s problem, as argued above, is one of organizational compliance with non-functional requirements.  The Examiner maintains that this problem is more focused on the organization-centric issue of having updated requirements in place throughout the enterprise, and not directed to a technical problem as would be identified in MPEP 2106.05.  Therefore, it is aimed at improving the abstract idea of following rules or instructions to update non-functional requirements, even when this may require updating vast amount of company records.  Applicant would like to rely on a computer to perform these updates automatically.  However, the Examiner has determined that this is analogous to performing a commonplace business method on a general-purpose computer.  This is an appropriate analogy to examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  
Second, Applicant’s contention that this is not a task that could not be performed in the human mind is misplaced. Applicant is arguing that the claims cannot recite a mental process, another grouping of abstract ideas.  Because the Examiner has not determined that the prior or amended claims recite a mental process, this argument is moot.  The Examiner has determined and detailed above, that the claims recite actions depicting certain methods of organizing human activity.  
Lastly, to Applicant’s argument on page 12, mentioning “…selective updating of ONLY the content elements, and NOT the NFR as a whole…” is not persuasive and the Examiner respectfully disagrees.  The Applicant earlier in remarks refers to claim language the includes the components or steps that provide the improvement.  See page 11.  The Examiner notes that illustrative claim 1 recites many steps to be performed.  The Examiner has further identified those claim elements that recite abstract ideas and those that are additional elements.  When looking for selective updating of content, no distinction can be found in the claims.  Amended claim 1 includes recitations to updating at least one of the NFRs by applying transformations.  If the selective content is an improvement as argued, the Examiner maintains that these steps or components are not present in the claims as the claims broadly recite modifying the framework by applying a content pack and tagged links.  Further explanation will be required to find an improvement as argued, especially if only certain content is utilized and other content is not.  
Applicant further argues the novelty of each content pack storing only the “…additions, subtractions, and customizations…” of content elements.  See page 14.  The Examiner respectfully finds this argument not persuasive and notes that these actions are also referred to as a “’set of transformations’”; also, page 14.  In other words, Applicant is claiming and arguing to create a framework of NFRs and update this framework with additions, subtractions, and customizations of content elements.  The Examiner finds this to be aligned with the above analysis that this would recite actions describing human activity to update an organizational framework.  Updates are necessarily additions or subtractions – modifications – to existing content.  Thus, updating a framework would necessarily involve the modifications to existing content.  All these actions describe actions when following instructions to update an organization’s document repository.  Hence, these actions all depict abstract ideas, and cannot be considered elements that would provide for integration into a practical application.  Furthermore, these content elements are derived from regulatory or organizational standards.  IN other words, they are information, or data per se.  Therefore, Applicant is claiming storing and updating data, with further data, and employing computer-implementation to perform the steps.  Therefore, the Examiner respectfully finds the above arguments not persuasive.

Applicant’s arguments on pages 15 – 16, further exemplify the amended claims as in use for an organization for which a local law has changed.  However, the Examiner finds this argument not persuasive for similar reasoning as discussed above.  The use of “only” relevant content is not recited within the amended claims; therefore, it cannot be considered as persuasive as proving any improvement.  Applicant’s further references to paragraphs [0068, 0071, and 0072-0122] are also not persuasive.  While this disclosure may explain how updates are constructed and implemented, the Examiner concludes that they further illustrate the replies made within this response.  That is, the Applicant is updating organizational data by modifying data obtained from certain databases.  When a final NFR is created, it is then sent throughout the organization; albeit, with a computer.   The claimed computer components (computer-implemented; electronic; digitally, instructions; a device comprising a processor and a memory; a gui; and a non-transitory computer-readable storage medium), are recited at a high level of generality and are merely invoked as tools to perform the generation and updating process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. 

Applicant argues, on page 17, that the claims are not directed to a certain method of organizing human activity.  The Examiner respectfully finds this argument not persuasive.  A claim recites a judicial exception when the judicial exception is set forth or described in the claim.  As detailed above, these claims, as a whole, recite generating and updating an organizational framework of non-functional requirements.  These are steps implicit in generating and updating an organizational framework of non-functional requirements and aptly describe the actions of managing personal behavior or relationships or interactions between people and commercial interactions. Therefore, the claims illustrate the abstract ideas identified above.  
The claims, taken a whole, merely describe how to generally “apply” the concept of generating and updating an organizational framework of non-functional requirements in a computer environment.  The claimed computer components (computer-implemented; electronic; digitally, instructions; a device comprising a processor and a memory; a gui; and a non-transitory computer-readable storage medium), are recited at a high level of generality and are merely invoked as tools to perform the generation and updating process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea and Applicant’s argument is not persuasive.

Applicant lastly refers to Example 42 as an analogous illustration of how the instant claims may be patent eligible subject matter.  See page 19.  The Examiner respectfully disagrees based on the following reasoning.   As noted in Example 42, (particularly claim 1), the additional elements therein recited an improvement by allowing remote users to share information “…in a standardized format regardless of the format in which the information was input by the user.” Thus, the Examiner is making a distinction in Example 42 where a user updates information in a non-standardized format and the system then converts this information to a standardized format to be shared. Neither of these two distinctions are present in Applicant’s recitations.
Applicant’s recitations are more aimed at storing data, updating data, and presenting the updated data to a gui.  The Examiner notes that these recitations are more analogous to Example 42, claim 2.  In that particular distinction, the Example 42 claimed invention allows access to data, storing updated information and a nominal recitation to a computer environment.  AS this example is more congruent with Applicant’s claims, the Examiner has concluded that the recitations do not take the claim out of the methods of organizing human activity grouping and further concludes, the claims recites an abstract idea.  Applicant’s argument is not persuasive.  

In regards to prior rejected claims 2 -13 ad 15 – 18; these claims are depended to currently rejected claims 1 and 14, and therefore, inherit the deficiencies of those claims.  As a result, Applicant’s arguments as to allowability of claims 2 – 13 and 15 – 18 are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grieves (US 8,166,001) discloses mapping regulations and frameworks to policies.  Guerin (US 2016/0132896) details a global regulatory compliance optimization tool.  Hinton (US 2011/0112974) discusses a  multi-component auditing environment that uses a set of log-enabled components that are capable of being triggered during an information flow in a data processing system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687